FILED
                             NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMMANUEL R. BEAULIEU,                            No. 11-35509

               Plaintiff - Appellant,            D.C. No. 6:10-cv-06401-HO

  v.
                                                 MEMORANDUM *
INTERNAL REVENUE SERVICE,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Emmanuel R. Beaulieu appeals pro se from the district court’s dismissal of

his action seeking to quiet title to real property on which the United States claimed

a lien. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the district court’s denial of a motion to strike and motion for

reconsideration. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.

2010) (motion to strike); Sch. Dist. No. 1J, Multnomah Cnty., Ore. v. ACandS, Inc.,

5 F.3d 1255, 1262 (9th Cir. 1993) (motion for reconsideration). We affirm.

      The district court did not abuse its discretion by denying Beaulieu’s motion

to strike and motion for reconsideration because, contrary to Beaulieu’s argument,

no rule expressly required Larson to be an active bar member. See D. Ore. Loc. R

83-4 (“[a]ttorneys who represent the United States . . . may appear in a case

without having to comply with . . . LR 83-2”); D. Ore. Loc. R 83-2 (“[a]dmission

to general practice, and continuing membership in the bar of this court, is limited to

attorneys of good moral character who are active members in good standing with

the Oregon State Bar”). Moreover, Beaulieu failed to demonstrate any prejudice.

See Retail Clerks Union Joint Pension Trust v. Freedom Food Ctr., Inc., 938 F.2d

136, 138 (9th Cir. 1991) (affirming judgment because there was no evidence that

the representation by an individual not licensed to practice law resulted in any

prejudice).

      Beaulieu’s contention concerning defendant’s citation to an unpublished

case is unpersuasive.




                                           2                                    11-35509
      We do not consider issues not explicitly and distinctly raised and argued in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 986 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   11-35509